Supreme Court

                                                No. 2020-21-Appeal.
                                                (KM 16-747)




 West Warwick Housing Authority     :

               v.                   :

RI Council 94, AFSCME, AFL-CIO.     :


        NOTICE: This opinion is subject to formal revision
        before publication in the Rhode Island Reporter. Readers
        are requested to notify the Opinion Analyst, Supreme
        Court of Rhode Island, 250 Benefit Street, Providence,
        Rhode Island 02903, at Telephone (401) 222-3258 or
        Email opinionanalyst@courts.ri.gov, of any typographical
        or other formal errors in order that corrections may be
        made before the opinion is published.
                                                         Supreme Court

                                                         No. 2020-21-Appeal.
                                                         (KM 16-747)



    West Warwick Housing Authority          :

                     v.                     :

  RI Council 94, AFSCME, AFL-CIO.           :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

      Justice Long, for the Court.          The plaintiff, West Warwick Housing

Authority (plaintiff or the housing authority), appeals from a Superior Court

judgment in favor of the defendant, Rhode Island Council 94, AFSCME, AFL-CIO

(defendant or the union), denying the plaintiff’s motion to vacate an arbitration

award, granting the defendant’s motion to confirm the award, and awarding

attorneys’ fees to the defendant as the prevailing party. On appeal, the plaintiff

argues that the trial justice committed reversible error in denying its motion to vacate

because, the plaintiff contends, the defendant failed to prove at arbitration that an

enforceable agreement to arbitrate existed at the time of the termination that gave

rise to the grievance at issue in this case. Conversely, the union maintains that,

because the trial justice correctly denied the plaintiff’s motion to vacate, this Court
                                         -1-
should deny the instant appeal and remand the matter to the Superior Court for

determination of an award of attorneys’ fees and costs to the defendant relating to

this appeal.

      For the reasons stated herein, we affirm the judgment of the Superior Court.

                            Facts and Procedural History

      The housing authority is a governmental agency that operates public housing

for the Town of West Warwick. The union represents certain municipal employees

employed by the housing authority.

      On July 27, 2012, the housing authority and the union executed a collective

bargaining agreement governing the terms of employment for certain housing

authority employees (the CBA). The CBA’s effective dates were July 24, 2012,

through December 31, 2014. By the terms of Section 40.1 of the CBA, the CBA

would automatically renew every year thereafter for a one-year term, unless either

party provided written notice prior to 120 days before the CBA’s expiration date of

a desire to renegotiate the CBA. The CBA also contained a provision titled

“Supplement” (the HUD ratification provision), which stated:

               “This agreement between the West Warwick Housing
               Authority and Rhode Island Council 94, AFSCME, AFL-
               CIO is conditional upon the approval of the U.S.
               Department of Housing and Urban Development. Should
               this contract not be approved by H.U.D., both parties will
               seek, in good faith, to have a determination in the
               appropriate forum.”

                                         -2-
       On April 29, 2015, the housing authority suspended the employment of

Deborah Tellier (the grievant) as a Senior Housing Specialist, and the grievant was

ultimately terminated. The union grieved her termination pursuant to the relevant

provisions of the CBA. After the parties failed to resolve the grievance, the union

duly requested arbitration on June 30, 2015, pursuant to a provision of the CBA that

mandated arbitration if timely requested.

       Arbitration proceedings commenced on March 1, 2016. The parties submitted

the CBA as a joint exhibit, but the housing authority challenged the substantive

arbitrability of the grievance; according to the housing authority, the parties did not

have a valid agreement to arbitrate. Specifically, the housing authority argued before

the arbitrator that the CBA was invalid because it had not been ratified by the United

States Department of Housing and Urban Development (HUD), pursuant to the HUD

ratification provision of the CBA. The housing authority argued in the alternative

that, assuming that a valid CBA between the parties had existed, it nevertheless

expired before the union filed the grievance at issue in this case; therefore, the

housing authority contended that the grievance was not substantively arbitrable due

to the lack of a valid agreement by the parties to arbitrate. Importantly, there is no

evidence in the record that the housing authority had, prior to the commencement of

the arbitration, sought resolution of the issue of the existence of a valid agreement

to arbitrate.

                                         -3-
      For its part, the union countered that there was no evidence in the record

before the arbitrator that HUD was statutorily required to ratify the CBA. The union

further argued that the housing authority had complied with the CBA both during

the initial term of the contract and in the months after the last effective date of

December 31, 2014. The union maintained that it had reasonably relied on the

housing authority’s prior compliance with the CBA in support of the union’s belief

that an enforceable contract indeed existed between the parties.

      In his written award and decision, the arbitrator made the following findings.

On the issue of substantive arbitrability, he found that the CBA did not expressly

allocate to either party the obligation to submit the CBA to HUD. However, he

found that the evidence demonstrated that it was the housing authority that had a

financial and operational relationship with HUD, and conversely that there was no

evidence that the union had a relationship with HUD. Consequently, the arbitrator

found that it was the housing authority that was responsible for submitting the CBA

to HUD for approval.

      The arbitrator also found that the housing authority had acted as if the CBA

was valid at least until May 26, 2015, when, in connection with this case, the housing

authority notified the union of its repudiation of the grievance and arbitration

provisions of the CBA.      In finding that the union had relied on the housing

authority’s performance of its obligations under the CBA until that time, the

                                        -4-
arbitrator acknowledged in particular that there was evidence that the housing

authority had been paying contractually obligated salaries pursuant to the CBA.

      The arbitrator further found that there was no evidence that either party had

sought modification of the CBA pursuant to the renewal provisions in Section 40.1

and that, in fact, both parties had negotiated the renewal of the CBA after

December 31, 2014, the expiration date for the contract’s initial term, as provided in

Section 40.1. The arbitrator inferred from this evidence that the housing authority

had believed that the CBA was viable until at least May 26, 2015, when the housing

authority repudiated the grievance and arbitration provisions in connection with the

grievance at issue in this case.

      As to the merits of the grievance, the arbitrator decided in the grievant’s favor,

determining that the housing authority did not have just cause to terminate her.

      Thereafter, the housing authority filed a complaint in Kent County Superior

Court seeking to vacate the arbitration award pursuant to G.L. 1956 § 28-9-18.

Before the trial justice, the housing authority conceded that it had the responsibility

to obtain HUD ratification of the CBA. However, the housing authority again

maintained that the grievance was not substantively arbitrable because the CBA was

invalid, and also argued that the arbitrator’s decision was irrational and exceeded the

arbitrator’s authority. In response, the union moved to confirm the award.




                                         -5-
      After a hearing, the trial justice issued a written decision denying the housing

authority’s motion to vacate the arbitration award and granting the union’s motion

to confirm the award. First, the trial justice concluded that the CBA was valid and

that therefore the grievance was substantively arbitrable. The trial justice also

confirmed the arbitrator’s award on the merits of the grievance. The trial justice

then awarded attorneys’ fees to the union, as the prevailing party, pursuant to

§ 28-9-18(c). The trial justice entered final judgment in favor of the union, and the

housing authority timely appealed.

                                  Issues Presented

      Before this Court, the housing authority argues that the trial justice committed

reversible error in denying the motion to vacate the arbitration award pursuant to

§ 28-9-18. The housing authority does not challenge the trial justice’s decision with

respect to the merits of the arbitrator’s award in favor of the grievant. Rather, the

housing authority assigns multiple errors to the trial justice’s determination that the

CBA was an enforceable agreement and that the presumption of substantive

arbitrability applied.

      For its part, the union maintains that the record establishes that the parties had

a valid agreement to arbitrate and that, thus, the grievance was substantively

arbitrable. The union highlights the procedural travel of the dispute in support of its

argument that the trial justice correctly denied the housing authority’s motion to

                                         -6-
vacate, granted the union’s motion to confirm, and awarded attorneys’ fees to the

union as the prevailing party. The union asks us to affirm the judgment and remand

the case to the Superior Court for the determination of an award of attorneys’ fees

and costs to the union for defending this matter on appeal before this Court.

                                Standard of Review

      “Public policy favors the finality of arbitration awards, and such awards enjoy

a presumption of validity.” State, Department of Corrections v. Rhode Island

Brotherhood of Correctional Officers, 64 A.3d 734, 739 (R.I. 2013) (quoting

Cumberland Teachers Association v. Cumberland School Committee, 45 A.3d 1188,

1191 (R.I. 2012)); see School Committee of City of Pawtucket v. Pawtucket Teachers

Alliance AFT Local 930, 120 R.I. 810, 815, 390 A.2d 386, 389 (1978); see also

AT&T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643,

650 (1986); United Steelworkers of America v. Warrior and Gulf Navigation

Company, 363 U.S. 574, 582-83 (1960); School Committee of Town of North

Kingstown v. Crouch, 808 A.2d 1074, 1078 (R.I. 2002). It is therefore “well settled

that, in the typical case, the judiciary’s role in the arbitration process is limited.”

Providence Teachers’ Union Local 958, AFT, AFL-CIO v. Hemond, 227 A.3d 486,

490 (R.I. 2020) (quoting Providence School Board v. Providence Teachers Union,

Local 958, AFT, AFL-CIO, 68 A.3d 505, 508 (R.I. 2013)).




                                         -7-
      “Generally, ‘absent a manifest disregard of a contractual provision or a

completely irrational result,’ the award of an arbitrator will be upheld.” State

(Department of Administration) v. Rhode Island Council 94, A.F.S.C.M.E., AFL-

CIO, Local 2409, 925 A.2d 939, 944 (R.I. 2007) (brackets omitted) (quoting

Providence Teachers Union v. Providence School Board, 725 A.2d 282, 283 (R.I.

1999)). “A court therefore may not reconsider the merits of an award despite

allegations that it rests upon errors of fact or on a misinterpretation of the contract.”

Rhode Island Council 94, AFSCME, AFL-CIO v. State, 714 A.2d 584, 588 (R.I.

1998).

      However, this Court reviews de novo whether a dispute is arbitrable. E.g.,

State, Department of Corrections v. Rhode Island Brotherhood of Correctional

Officers, 866 A.2d 1241, 1247 (R.I. 2005). Any question about the meaning of a

statute is also reviewed de novo. E.g., Olamuyiwa v. Zebra Atlantek, Inc., 45 A.3d

527, 533 (R.I. 2012).

                                       Analysis

      Section 28-9-18(a) provides the limited statutory grounds for vacating an

arbitration award:

             “(1) When the award was procured by fraud.

             “(2) Where the arbitrator or arbitrators exceeded their
             powers, or so imperfectly executed them, that a mutual,
             final, and definite award upon the subject matter submitted
             was not made.
                                          -8-
             “(3) If there was no valid submission or contract, and the
             objection has been raised under the conditions set forth in
             § 28-9-13.”

      The housing authority does not allege that the arbitrator’s award was procured

by fraud, nor does it dispute the arbitrator’s finding that the substance of the

grievance is arbitrable according to the terms of the CBA. Rather, the housing

authority asserts, as it did before both the arbitrator and the Superior Court, that the

CBA was unenforceable at the time the union sought arbitration of the grievance

because (1) HUD failed to ratify the CBA, or, alternatively, (2) the CBA expired

prior to the grievant’s termination in May 2015. Thus, the gravamen of the housing

authority’s arbitrability challenge is the assertion that the parties did not have a valid

agreement to arbitrate the grievance.

      As this Court explained in Providence Teachers Union v. Providence School

Committee, 440 A.2d 124 (R.I. 1982), “[§] 28-9-18 requires the court to vacate

arbitration awards * * * when the ‘submission or contract’ was not valid and an

objection to the validity was timely made under § 28-9-13.” Providence Teachers

Union, 440 A.2d at 126 (emphasis added).

      Section 28-9-13, titled “Validity of arbitration without judicial order—

Grounds for attack,” states, in pertinent part:

             “An award shall be valid and enforceable according to its
             terms and under the provisions of this chapter without
             previous adjudication of the existence of a submission or
                                          -9-
             contract to arbitrate, subject to the provisions of this
             section:

             “(1) A party who has participated in any of the
             proceedings before the arbitrator or arbitrators may
             object to the confirmation of the award only on one or
             more of the grounds specified in this section, provided that
             he or she did not continue with the arbitration with notice
             of the facts or defects on which his or her objection is
             based, because of a failure to comply with § 28-9-8 or with
             § 28-9-10, or because of the improper manner of the
             selection of the arbitrators.

             “(2) A party who has not participated in any of the
             proceedings before the arbitrator or arbitrators and who
             has not made or been served with an application to compel
             arbitration under § 28-9-5 may also put in issue the making
             of the contract or submission or the failure to comply with
             it, either by a motion for a stay of the arbitration or in
             opposition to the confirmation of the award. * * * The
             arbitration hearing shall be adjourned upon service of the
             notice pending the determination of the motion. Where the
             opposing party, either on a motion for a stay or in
             opposition to the confirmation of an award, sets forth
             evidentiary facts raising a substantial issue as to the
             making of the contract or submission or the failure to
             comply with it, an immediate trial of the issue shall be had.
             * * *.” (Emphasis added.)

      Section 28-9-13 establishes a presumption of validity of arbitration

proceedings and the resulting awards, subject to certain limitations. In the absence

of a prior adjudication of the existence of an agreement to arbitrate, § 28-9-13(1)

authorizes a party who has participated in arbitration proceedings to raise the validity

of the agreement and object to the award where (1) the arbitration was not conducted

according to § 28-9-8, which prescribes requirements for providing a time and place
                                         - 10 -
for the hearing, and notice thereof; (2) the arbitrator did not take the oath of

arbitrators and the parties did not waive their objection pursuant to § 28-9-10; or

(3) the arbitrator was improperly selected.

      Significantly, however, § 28-9-13(1) curtails the ability of a party who has

participated in arbitration proceedings to object to the award in circumstances where

the party “continue[d] with the arbitration with notice of the facts or defects on which

[the party’s] objection is based[.]” See Providence Teachers Union v. Providence

School Board, 689 A.2d 388, 391 (R.I. 1997) (examining § 28-9-13 and noting

proviso that an objecting party “not continue with the arbitration with notice of the

facts or defects upon which his or objection is based”) (quoting § 28-9-13(1)).

      By contrast, § 28-9-13(2) authorizes a party who has not participated in

arbitration proceedings to challenge “the making of the contract” in circumstances

where the party did not receive notice of a motion to compel arbitration pursuant to

§ 28-9-5 or otherwise submit to an adjudication of the existence of a contract to

arbitrate. See Providence Teachers Union, 689 A.2d at 391 (examining § 28-9-13(2)

and explaining that it bars a party that did not participate in arbitration proceedings

from contesting the validity of an agreement to arbitrate only if that party received

notice of the arbitration proceedings as enumerated under that subsection). A party

who meets these criteria retains the ability to pursue adjudication of that challenge

through “an immediate trial of the issue[.]” Section 28-9-13(2).

                                         - 11 -
      In the instant case, despite the housing authority’s continued assertion that the

parties’ agreement to arbitrate was invalid, there is no evidence that the housing

authority sought adjudication of the issue of the validity of the CBA, by way of a

motion to stay arbitration proceedings, before participating in the arbitration

proceedings. Nor is there evidence in the record that the housing authority declined

to participate in the arbitration proceedings, which would have allowed the union to

seek an order compelling such participation pursuant to § 28-9-5. Cf. Operative

Plasterers’ and Cement Masons’ International Association, Local 40 v. Contracting

Plasterers of Rhode Island, 619 A.2d 838, 839 (R.I. 1993) (reversing the trial

justice’s order compelling the defendants to participate in arbitration proceedings

pursuant to a collective bargaining agreement because there was no agreement to

arbitrate); Prima Paint Corporation v. Flood & Conklin Mfg. Co., 388 U.S. 395,

403-04 (1967) (reviewing the United States Arbitration Act of 1925 and explaining

that an adjudication of the validity of an agreement to arbitrate occurs pursuant to a

party’s motion to compel arbitration and before arbitration proceedings); Radiation

Oncology Associates, Inc. v. Roger Williams Hospital, 899 A.2d 511, 513, 514-16

(R.I. 2006) (affirming the trial justice’s order denying the plaintiffs’ motion to

appoint an arbitrator pursuant to the Rhode Island Arbitration Act and granting the

defendant’s motion to enjoin arbitration where “strong and specific language of [the

contract’s] expiration provision limited the reach of * * * the arbitration clause”).

                                        - 12 -
Instead, the housing authority appeared before the arbitrator, offered the CBA as a

joint exhibit, and submitted the question of substantive arbitrability for the

arbitrator’s consideration. One consequence of choosing this procedural path was

to limit the grounds upon which the housing authority could rely when subsequently

objecting to the validity of the CBA. See § 28-9-13(1) (limiting grounds for objection

to confirmation of an arbitration award to the “failure to comply with § 28-9-8 or

with § 28-9-10, or because of the improper manner of the selection of the

arbitrators”).

       The housing authority seeks to divert attention from the consequence of this

choice by focusing instead on principles of contract law and arguing that, because

the union was the party seeking to enforce the CBA before the arbitrator, it was the

union that had, and has, the burden of proving the existence of an enforceable

contract.

       However, the housing authority’s reliance on principles of contract law is

inapposite; the provisions of the arbitration statutes control this analysis. See

Hemond, 227 A.3d at 490 (explaining that the provisions of chapter 9 of title 28 of

the general laws govern judicial review of an arbitration provision contained in a

contract between an employer and a labor union). Compare Radiation Oncology

Associates, Inc., 899 A.2d at 514 (stating, in the context of adjudicating the existence

of an agreement to arbitrate, that general rules of contract construction apply to the

                                         - 13 -
question of whether the parties agreed to arbitrate), with § 28-9-13 (“An award shall

be valid and enforceable according to its terms and under the provisions of this

chapter without previous adjudication of the existence of a submission or contract to

arbitrate, subject to the provisions of this section[.]”). The language of § 28-9-13

plainly provides that the party objecting to the validity of an agreement to arbitrate

bears the burden of “set[ting] forth evidentiary facts raising a substantial issue as to

the making of the contract or submission or the failure to comply with it[.]” Section

28-9-13(2).

      A party who seeks an order vacating an arbitration award on the grounds that

the arbitrator exceeded their powers, pursuant to § 28-9-18(a)(2), also bears the

burden of demonstrating entitlement to relief. See Feibelman v. F.O., Inc., 604 A.2d

344, 345 (R.I. 1992) (“[W]hen a party claims that the arbitrators have exceeded their

authority, the claimant bears the burden of proving this contention[.]”) (quoting

Coventry Teachers’ Alliance v. Coventry School Committee, 417 A.2d 886, 888 (R.I.

1980)).

      The housing authority has contested the validity of the agreement to arbitrate

since March 1, 2016. Consequently, it was the housing authority that bore the burden

of setting forth facts in support of its claim, either by developing a record before the

arbitrator or by invoking the jurisdiction of the Superior Court and seeking

adjudication of the validity of the agreement to arbitrate in a timely manner. See

                                         - 14 -
§ 28-9-13(2). It did not do so, and that failure limited not only the grounds upon

which the housing authority may rely in seeking judicial review, but also the record

on review as this Court evaluates whether the Superior Court erred in denying the

housing authority’s motion to vacate the arbitration award. See § 28-9-13(1)

(enumerating the three circumstances in which a party who has participated in

arbitration may challenge the validity of an agreement to arbitrate); Rhode Island

Council 94, AFSCME, AFL-CIO, 714 A.2d at 588 (stating that, when reviewing a

decision on a motion to confirm or to vacate an arbitration award, this Court defers

to the arbitrator’s findings of fact). The housing authority may not now benefit from

the absence of evidence that it created, particularly in light of the otherwise facial

validity of the agreement to arbitrate.

      Mindful that “it is the arbitrator’s view of the facts and of the meaning of the

contract that [the parties] have agreed to accept[,]” Rhode Island Council 94,

AFSCME, AFL-CIO, 714 A.2d at 588 (quoting United Paperworkers International

Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 37-38 (1987)), this Court accepts the

arbitrator’s findings and conclusions regarding the validity of the CBA, both with

respect to which party had the obligation to secure ratification by HUD and whether

the CBA had expired prior to the housing authority’s termination of the grievant in

May 2015.




                                          - 15 -
      A review of the proceedings before the arbitrator reveals that the housing

authority joined the union in submitting the CBA as a joint exhibit at the arbitration

proceedings; the housing authority thereafter presented no evidence regarding

ratification by HUD or the effect of the HUD ratification provision in the absence of

such ratification. Again, the arbitrator nevertheless found evidentiary support for

the proposition that the housing authority was in contact with HUD and, thus,

inferred that the housing authority was in the position to obtain ratification. The

arbitrator further found that the evidence demonstrated that the housing authority

acted as though the CBA was indeed valid; the housing authority complied with the

CBA’s terms and conditions at least until May 26, 2015, by paying contractually

designated salaries to its employees pursuant to the CBA.

      Moreover, the arbitrator also found that the CBA was effective during the

events of the grievant’s employment dispute because the CBA had automatically

renewed for an additional year, until December 31, 2015, in accordance with the

provisions of Section 40.1. The housing authority terminated the grievant in May

2015, and the union timely requested arbitration on June 30, 2015; the grievant’s

claim therefore arose well before the renewed expiration date of December 31, 2015.

      Before both this Court and the trial justice, the housing authority argued that

Section 40.1 of the CBA is an indefinite renewal clause that violates the three-year

term limit established by G.L. 1956 § 28-9.4-5; however, the housing authority did

                                        - 16 -
not raise this contention before the arbitrator and therefore it has waived that

argument. See Lemerise v. Commerce Insurance Company, 137 A.3d 696, 704 (R.I.

2016) (holding that the defendant waived any argument concerning application of

Massachusetts law because the question had not been submitted to the arbitrator).

      Furthermore, we unequivocally reject the housing authority’s attempt to

introduce a letter that it characterizes as “indisputable evidence” that the union

provided the 120-day written notice as required in Section 40.1 of the CBA, thus

precluding automatic renewal. This Court is not a fact-finding body, and we review

only the record that is certified pursuant to the Supreme Court Rules of Appellate

Procedure. See Art. I, Rule 10 of the Supreme Court Rules (“Except as otherwise

provided in subsection (c) [relating to proceedings pending in the Superior Court,

Family Court, or District Court], the papers and exhibits filed in the trial court and

the transcript of proceedings or electronic sound recordings thereof, if any, shall

constitute the record on appeal in all cases.”). Additionally, the housing authority

did not seek, nor did we grant, leave to present new evidence on appeal. Therefore,

the proffered letter is not properly before us, and we will not consider it in our

analysis. See G.L. 1956 § 9-24-10 (“No new testimony shall be presented to the

[S]upreme [C]ourt on appeal, but in case of accident or mistake, or erroneous ruling

excluding evidence in the [S]uperior [C]ourt, the [S]upreme [C]ourt may grant leave




                                        - 17 -
to parties to present further evidence, and may provide by general rule or special

order for the taking of such evidence.”).

      Applying §§ 28-9-13 and 28-9-18(a) to the facts at hand, as we must, it is clear

to us that the housing authority severely limited the arguments it could bring and

impacted its burden of proof by first challenging the validity of the CBA at

arbitration. Thus, from the evidence and contentions that the housing authority

submitted to the trial justice, we, on the record before us, perceive no error in the

trial justice’s decision denying the housing authority’s motion to vacate the

arbitration award. Additionally, because we accept the arbitrator’s findings that the

parties had a valid agreement to arbitrate, we need not reach the housing authority’s

remaining arguments on appeal.

                            Attorneys’ Fees and Costs

      The union requests that this Court remand the case for determination of the

attorneys’ fees and costs incurred in defending the housing authority’s appeal before

this Court, citing to § 28-9-18(c) and this Court’s opinion in Gannon v. City of

Pawtucket, 200 A.3d 1074 (R.I. 2019) (affirming a trial justice’s award of attorneys’

fees and costs pursuant to § 28-9-18(c)).

      The union has not provided meaningful briefing before this Court on the

applicability of § 28-9-18(c). We therefore decline to reach the issue. See Wilkinson

v. State Crime Laboratory Commission, 788 A.2d 1129, 1131 n.1 (R.I. 2002)

                                        - 18 -
(“Simply stating an issue for appellate review, without a meaningful discussion

thereof or legal briefing of the issues, does not assist the Court in focusing on the

legal questions raised, and therefore constitutes a waiver of that issue.”).

                                     Conclusion

      For the foregoing reasons, we affirm the judgment of the Superior Court and

remand the record to the Superior Court.




                                         - 19 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     West Warwick Housing Authority v. RI Council 94,
Title of Case
                                     AFSCME, AFL-CIO.
                                     No. 2020-21-Appeal.
Case Number
                                     (KM 16-747)

Date Opinion Filed                   July 1, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Kent County Superior Court


Judicial Officer from Lower Court    Associate Justice Richard A. Licht

                                     For Plaintiff:

                                     Timothy C. Cavazza, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Carly Beauvais Iafrate, Esq.




SU-CMS-02A (revised June 2020)